 MANDALAY BAY RESORT & CASINO
 355 NLRB No. 92 
529
Mandalay Corp., d/b/a Ma
ndalay Bay Resort & Ca-
sino and
 International Union, Security, Police 
and Fire Professional
s of America (SPFPA).
  Case 28ŒRCŒ6596 
August 17, 2010 
DECISION AND DIRECTION OF 
SECOND ELECTION BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE The National Labor Relations Board, by a three-
member panel, has considered objections to an election 
held June 13, 2008,
1 and the administrative law judge™s 
report recommending disposition of them.  The election 
was conducted pursuant to a Decision and Direction of 
Election.  The tally of ballots shows 110 for and 123 

against the Petitioner, with 4 challenged ballots, an insuf-
ficient number to 
affect the results. 
The Board has reviewed the record in light of the ex-
ceptions and briefs and has adopted the judge™s findings
2 and recommendations
3 only to the extent consistent with 
this Decision and Direction of Second Election. 
For the reasons set forth below, we find merit in the 
Petitioner™s Objection 16, which alleged that during the 
critical period, the Employer solicited grievances and 

expressly or impliedly promised to remedy them. Conse-
quently, we shall direct a second election. 
The relevant facts are as follows.  The Employer oper-
ates a resort and casino in La
s Vegas, Nevada.  In April, 
the Petitioner filed a petition to represent the Employer™s 
                                                          
 1 All dates are in 2008. 
2 The judge was sitting as a heari
ng officer in this representation 
proceeding.  The Petitioner has excepte
d to some of the hearing offi-
cer™s credibility findings.  The Boar
d™s established policy is not to 
overrule a hearing officer™s credibility
 resolutions unless the clear pre-
ponderance of all the relevant eviden
ce convinces us that they are in-
correct.  Stretch-Tex Co.
, 118 NLRB 1359, 1361 (1957).  We have 
carefully examined the 
record and find no basis for reversing the find-
ings. 
3 The Petitioner filed 19 objections.  After the hearing, but before the 
judge issued his Report on Objections, the Petitioner withdrew Objec-
tions 6Œ11 and 17.  The judge recomm
ended that the Board overrule all 
of the Petitioner™s remaining objections.  Absent exceptions, we adopt 
pro forma the judge™s recommendations concerning Objections 2, 3, 
and 13.  We also adopt the judge™s recommendation to overrule Objec-

tions 1, 4, 5, and 18, although we disavow the judge™s finding that 
union observer Barry Gropp™s ﬁYESﬂ s
ticker was not an ﬁinsigniaﬂ and 
that the wearing of it constituted impr
oper electioneering.  As explained 
below, we will sustain Objection 16 to 
the extent that it alleges that the 
Employer improperly solicited grieva
nces about a change in its over-
time policy and implicitly promised to remedy them. 
Although we find it unnecessary to pass on Objections 12, 14, 15, 
19, and the remaining allegations 
encompassed by Objection 16, we 
disavow the judge™s broad statement that changes to an employer™s 

grooming policy could not influence the outcome of a union representa-
tion election. 
security officers.  Shortly befo
re the June 13 election, the 
Employer convened a series 
of meetings with the secu-
rity officers.  At these ﬁfoc
us meetings,ﬂ the Employer™s 
high-ranking representatives discussed the union cam-

paign and asked the officers 
about their work-related 
concerns.  Officer Barry Gropp testified that managers 
told the officers that the purpose of the meetings was ﬁso 

they could understand problems that we encountered and 
our working conditions . . . they were in answer to the 
concerns and problems we had expressed,ﬂ and that ﬁsen-

ior management was talking to us about our desire to 
form a union.ﬂ  There is no evidence that the Employer 
had conducted similar meetings in the past.
4 At one focus meeting, Bi
ll Hornbuckle, the Em-
ployer™s CEO, addressed th
e officers™ concerns about 
overtime.  The previous January, the Employer had 
greatly reduced full-time officers™ overtime opportunities 
when it hired part-time officers to work the extra hours.  

The full-time officers had i
mmediately complained about 
this change at preshift briefings and had continued their 
complaints, with no response from management, in the 

months that followed.
5  Gropp testified that Hornbuckle 
told the employees at the fo
cus meeting that ﬁit was a 
failed strategy to bring in a large number of part-time 

officers and it was being addressed and looked at.ﬂ  At a 
later focus meeting, Chuck Bowling, the Employer™s 
executive vice president, re
peated this comment.  The 
Employer subsequently reinstated overtime opportunities 
for the full-time officers, though it is unclear whether this 
occurred prior to the election.
 The judge recommended overruling the objection, 
finding that Hornbuckle™s and Bowling™s statements did 
not amount to an implied promise to restore overtime in 
order to influence the election outcome.  We disagree. 
The Board has long held that
, in the absence of a pre-
vious practice of doing so, an employer™s solicitation of 
grievances during an organizational campaign is objec-
tionable when the employer expressly or impliedly prom-

ises to remedy those grievances.  See, e.g., 
Majestic Star 
Casino, LLC, 
335 NLRB 407, 407 (2001), citing 
Maple 
Grove Health Care Center
, 330 NLRB 775 (2000).  An 
employer may rebut the inference of an implied promise 
by, for example, establishing that it had a past practice of 
soliciting grievances in a like manner prior to the critical 

period, or by clearly establis
hing that the statements at 
                                                          
 4 These meetings differed from th
e Employer™s preshift briefings, 
where shift managers issued daily assignments and provided employees 
with news and relevant information.
  The preshift meetings predated 
the petition. 5 This was the only evidence of 
employee grievances presented to 
the Employer at preshift briefings or any other forum prior to the filing 
of the petition.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 530 
issue were not promises.  See 
Maple Grove Health Care 
Center
, supra at 775.  While an employer that has had a 
past practice and policy of soliciting grievances may con-
tinue to do so during an organizational campaign, an em-

ployer cannot rely on past practice if it ﬁsignificantly 
alters its past manner and methods of solicitation during 
the union campaign.ﬂ  House of Raeford Farms
, enfd. 
mem., cert. denied.  Further, ﬁthe Board has found 
unlawful interference with employee rights by an em-
ployer™s solicitation of grievances during an organiza-

tional campaign although the employer merely stated it 
would look into or review the problem but did not com-
mit itself to specific corrective action; the Board rea-
soned that employees would tend to anticipate improved 
conditions of employment which might make union rep-

resentation unnecessary.ﬂ  
Majestic Star Casino
, supra at 
407Œ408, citing 
Uarco
, supra at 1Œ2. 
Applying these principles, 
we find that Hornbuckle 
and Bowling solicited grievances and implicitly prom-
ised to remedy them at the preelection focus meetings 
that addressed the full-time security officers™ overtime 

concerns.  Contrary to the dissent, the burden was on the 
Employer to rebut the inference of an implied promise by 
establishing that, prior to the critical period, it had a past 

practice of soliciting grievances and implicitly promising 
to remedy them, or by clearly establishing that its ﬁfailed 
strategyﬂ statements were not promises.  See 
Maple Grove Health Care Center
, supra at 775.  Here, the Em-
ployer had been aware of the officers™ dissatisfaction 
with the overtime policy for months, yet there is no evi-

dence that high-level managers met with them to discuss 
their complaints about overtime or any other issue prior 
to the critical period.  Unlike the preshift briefings, 
where shift managers communicated news and assign-
ments to employees, the Empl
oyer™s top officials con-
vened the focus meetings for the purpose of answering 
employee concerns, soliciting complaints, and addressing 
issues pertaining to the Union™s campaign.
6  Horn-
buckle™s and Bowling™s statements referencing ﬁa failed 
strategyﬂ that ﬁwas being addressed and looked atﬂ con-
stituted a promise to look into
 a specific grievance that 
the Employer knew was of great importance to a large 
                                                          
 6 Moreover, contrary to the dissent
, there is no evidence that shift 
managers actually discussed the overt
ime policy or any other matter of 
concern with employees during preshi
ft briefings, much less promised 
to remedy or reconsider those policies.  Additionally, noting the un-

precedented participation by the Empl
oyer™s high-level managers at the 
focus meetings, we find that the Employer has failed to establish a 
consistent past practice of soliciti
ng employee grievances.  See, e.g., 
Evergreen America Corp.
, 348 NLRB 178, 215Œ216 (2006), enfd. 531 
F.3d 321 (4th Cir. 2008). 
number of employees.
7  Contrary to the Employer™s ar-
gument, these statements were not generalized expres-
sions within the limits of
 permissible campaign speech 
or, as argued by the dissent, noncoercive expressions of 

opinion.  See 
Majestic Star Casino
, supra at 408 fn. 4.  
We therefore find that the Employer™s conduct in this 
regard was objectionable and a new election is war-

ranted. 
[Direction of Second Election omitted from publica-
tion.] 
 MEMBER SCHAUMBER
, dissenting. 
Unlike my colleagues, I woul
d not reach out to reverse 
the judge™s determination that the Petitioner, which lost 
the election by a vote of 123 to 110, failed to prove that 

certain indefinite and ambiguous remarks about overtime 
policy made to employees at two meetings on indetermi-
nate dates constituted objectionable solicitations and im-

plied promises to remedy grievances. 
First, there is no dispute that the Employer had an es-
tablished past practice that pr
edated the filing of the elec-
tion petition of conducting regular shift meetings with 
employees.  Moreover the reco
rd clearly shows that em-
ployees could, and in fact did, raise concerns relating to 

their employment with management at those meetings.  
Indeed, as the judge found, employees began complain-
ing to management during shift meetings about the 

change in overtime policy 
ﬁalmost immediatelyﬂ after 
implementation of the policy in January 2008, long be-
fore the critical period.  Moreover, employees reiterated 

those complaints and concerns
 ﬁat just about every shift 
briefing thereafter.ﬂ  So my
 colleagues plainly err in at-
tempting to characterize the preexisting shift meetings as 
narrow, one-sided employer recitations of daily assign-
ments, and the ﬁfocus meetingsﬂ as unprecedented oppor-

tunities for the solicitation of employee grievances.  In 
such circumstances, the burden was on the Petitioner to 
establish that the Employer instituted a new practice of 

entertaining employee grievan
ces at meetings with man-
agement or significantly altered that practice of solicita-
tion during the union organizing campaign.  As the judge 

                                                          
 7 The dissent notes that the judge,
 in discussing the allegation that 
the Employer changed its grooming policy to improperly influence the 
election, stated that Gropp was ﬁfar 
from an ideal witness in terms of 
his recall of events.ﬂ  Relying on this statement, the dissent suggests 
that the judge found all of Gropp™s te
stimony to be unreliable, including 
that related to the alleged solicitati
on of grievances.  We disagree.  
Gropp clearly testified that Hornbuc
kle and Bowling each told employ-
ees that ﬁit was a failed strategy to 
bring in a large number of part-time 
officers and it was being addressed a
nd looked at.ﬂ  Rather than dis-
crediting this uncontroverted testimon
y, the judge implicitly credited it 
by overruling the objection on the basis that Hornbuckle™s and Bowl-
ing™s statements were not implied promises. 
 MANDALAY BAY RESORT & CASINO
 531
properly found, the Petitioner failed to satisfy that burden 
here.
1 Second, the line between pe
rmissible campaign speech 
and an implied promise to remedy a grievance is a very 

fine one that turns upon th
e specific words used and the 
surrounding context.  In reversing the judge and finding 
that the Employer™s statements constituted implied prom-

ises, my colleagues rely solely on the testimony of em-
ployee Gropp.  However, the judge described Gropp as 
ﬁfar from an ideal witness 
in terms of his recall of 
events.ﬂ  As to specific word
s, when asked what employ-
ees were told about the purpos
e of the ﬁfocus meetings,ﬂ 
Gropp conceded that ﬁI don™
t remember specifically how 
they communicated to us.  I 
don™t remember the specific 
words used.ﬂ  Further, while Gropp allegedly recalled 

Hornbuckle saying ﬁit was a failed strategy to bring in a 
large number of part-time o
fficers and that it was being 
addressed and looked at,ﬂ the judge noted that Gropp 

                                                          
 1 The only apparent possible difference between the discussions that 
occurred at the shift meetings and ﬁfocus meetingsﬂ is the presence of 
senior executives at the latter.  
I say ﬁapparentﬂ because there was no 
evidence that senior executives had 
never attended shift meetings, and 
the burden of proof, of course, rest
s with the objecting party.  Even 
assuming the presence of executives was novel, the airing of grievances 

with management at meetings clearly was not, and there is no evidence 
to show that the presence of execu
tives significantly altered that prac-
tice. ﬁcould not remember anything 
else that Hornbuckle said 
about the issue.ﬂ  Under the circumstances, I agree with 
the judge that it is difficult 
to characterize Hornbuckle™s 
alleged statement and others to
 the effect that ﬁthey had 
made mistakesﬂ as implied promises to restore the old 
overtime policy.  On this spar
e record, and in light of the 
judge™s characterization of Gr
opp™s testimony and faulty 
recall, my colleagues err in supplanting their judgment 
for that of the trier of fact. 
Finally, even assuming Gropp accurately recalled 
Hornbuckle™s words, I still would not find the existence 
of objectionable conduct warranting a new election.  As 
noted above, listening to employee complaints at meet-
ings was an established management practice.  And char-
acterizing a change in policy 
that drew vociferous and 
continued opposition from numerous employees long 
before the petition was filed as a ﬁfailed strategyﬂ strikes 
me as a permissible and noncoercive expression of opin-

ion protected by Section 8(c).  To the extent Hornbuckle 
suggested the problem was bei
ng ﬁlooked at,ﬂ there is no 
evidence that the ﬁlookingﬂ had not been initiated prior 

to the union presence.  In an
y event, the statement was at 
best ambiguous and the judge was precisely right in con-
cluding that finding objectionable conduct based on 

Gropp™s muddled testimony ﬁwould be a reach.ﬂ  I there-
fore respectfully dissent. 
 